DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 6/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 55 is objected to because of the following informalities:  the claim lacks a period, “.” at the end.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-54, and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-19, and 21-33 of U.S. Patent No. 10,953,085. Although the claims at issue are not identical, they are not patentably distinct from each other because
the genetically modified Foot and Mouth Disease Virus (FMDV) having a viral capsid comprising an engineered FMDV VP1 protein, the engineered FDMV VP1 protein comprising an FMDV VP1 protein having an FMDV VP1 N-terminus and an FMDV VP1 C-terminus, a protein tag having up to 100 amino acids, wherein the protein tag is presented on an external surface of the viral capsid and is positioned from any one position -1 to +6 or positioned from any one position -1 to -7 or; -1 to -4; or -1 of the VP1 C-terminus, recited in claims 1, 6, 10, 15, 16 of ‘085 anticipate components (i) of instant claims 34, 39, and 40. The functional attributes of the instant vaccine of claim 1 since structure is inseparable from function. Instant claims 2 and 11 of ‘085 require that the protein tag is from 1 to 20 amino acids in length, anticipating instant claim 35. Claims 3 and 12 of ‘085 states that the protein tag comprises a peptide tag selected from the group consisting of AviTag, Calmodulin-tag, polyglutamate tag, E-tag, FLAG-tag, HA-tag, His-tag, Myc-tag, NE-tag, S-tag, SBP-tag, Softag 1, Softag 3, Strep-tag, TC tag, V5 tag, VSV-tag, Xpress tag, Isopeptag, SpyTag, and SnoopTag, anticipating instant claim 36. Claims 4 and 13 of ‘085 requires that the protein tag is a polyhistidine tag, anticipating instant claim 37 and claims 5, 14, and 15 indicates that the sequence tag is identical to SEQ ID NOs: 16 and 17, as required by instant claim 38. Claim 17 of ‘085 anticipates that the FMDV is encoded by SEQ ID NO: 3, as required by instant claim 41. Instant claims 18 and 32 of ‘085 require an FMDV functionalized nanolipoprotein particle comprising a scaffold protein and a functionalized membrane forming lipid presenting a tag substrate, wherein the tag substrate is attached to a corresponding protein tag presented on one or more genetically engineered FMD virus in a pharmaceutically acceptable carrier, as required by (ii) of instant claim 34. Claims 19, 21-31, and 33 of ‘085 correspond to and anticipate instant claims 42-54 and 56. 
Claims 55 and 57-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-19, and 21-33 of U.S. Patent No. 10,953,085 in view of Seago et al. (USPgPub 2014/05219918).
See the claims of ‘085 above. The claims of ‘085 do not indicate that the FMDV is in a chemically-inactivated form, as required by instant claims 55, 57, and 58.
Seago teaches that conventional FMD vaccines consist of whole virus particles that have been chemically inactivated, see paragraphs [0011, 0016, and 0181].
It would have been pima facie obvious to one of ordinary skill in the art prior to the effective filing date to have chemically inactivated the FMDV of ‘085 to increase safety of the vaccine. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for inactivating the FMDV of ‘085 because Seago et al. teach a FMDV-VP1-tagged virus as a vaccine, see paragraphs [0244-0246] and claims 32 and 33.
The claims of ‘085 do not recite an effective amount of the FMD vaccine ranging between 102 to 108 pfu, as required by instant claims 59 and 60.
In paragraph [0209], Seago exemplifies an emergency dose as 6PD50, which would be encompassed by or equivalent to the effective amount of the FMD vaccine dose claimed. One of ordinary skill in the art prior to the effective date would have been motivated to have optimized the FMDV vaccine effective dose amount of ‘085 for conventional therapeutic and/or prophylactic efficacy. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648